Koch, J.
The affidavit of service of the motion papers states that the person making the service knew the identity of the defendant by reason of a photograph furnished him by plaintiff and the pointing out of the defendant to him by plaintiff. The affidavit also states that the person served admitted that he was the defendant. It is obvious that the process server had no personal knowledge as to whether the person served was or was not the defendant. The identification by the plaintiff in a matrimonial action is not enough.
Motion is accordingly denied but without prejudice to a renewal on proper papers.